GIERKE, Judge
(concurring in part and dissenting in part):
I disagree with the principal opinion on two grounds. The first is procedural; the second is substantive. Procedurally, I disagree with the majority’s decision to decide this case on an issue outside the granted issue, without benefit of briefs or arguments of counsel. Substantively, I disagree with the majority’s conclusion that the evidence of making a false official statement is legally insufficient to sustain the findings of guilty.
The principal opinion recognizes the applicable test of legal sufficiency: “[T]he relevant question is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2788, 61 L.Ed.2d 560 (1979). Applying this standard, albeit without benefit of briefs or oral argument, I am satisfied that a rational trier of fact could have found that appellant knowingly lied to the criminal investigators in his statement on August 18,1993, in which he was asked if he could have touched either girl on the breast while roughhousing, and he said, “I don’t remember doing it.” On August 23 he was asked if he pinched either girl on the breast, and he said, “I’m pretty sure I did.” He also said that it happened “[o]n the back porch swing.” On August 24 appellant said, “Up to this point, I have denied any kind of physical contact which could be interpreted as sexual because I was afraid of going to jail based on her statement.” He then described extensive wrestling, pinching, and tickling, and he admitted becoming sexually aroused. I think that a reasonable trier of fact could conclude, based on appellant’s statements of August 23 and 24, that he was lying on August 18 when he denied any memory of touching the girls’ breasts.
For the reasons stated in my separate opinion in United States v. Solis, 46 MJ 31, 36 (1997) (concurring in part and in the result), I would hold that the “exculpatory-no” defense was not available to appellant under the facts of this case. See United States v. Prater, 32 MJ 433 (CMA 1991). Accordingly, I would affirm the decision below in its entirety.